

115 HRES 247 IH: Supporting the goals and ideals of Financial Literacy Month.
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 247IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Meeks (for himself, Mr. Gonzalez of Texas, Mr. Pallone, Ms. Jayapal, Mr. Carson of Indiana, Mr. Grijalva, Ms. Clarke of New York, and Mr. Vargas) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of Financial Literacy Month.
	
 Whereas according to the 2015 Household Survey of the Federal Deposit Insurance Corporation, 26.9 percent of households in the United States, or close to 31,500,000 households with approximately 83,000,000 adults, are unbanked or underbanked and, subsequently, have missed opportunities for savings, lending, and basic financial services;
 Whereas according to the 2016 Consumer Financial Literacy Survey of the National Foundation for Credit Counseling, 44 percent of adults in the United States, or more than 110,000,000 adults living in the United States, gave themselves a grade of C, D, or F on their knowledge of personal finance;
 Whereas the 2016 Retirement Confidence Survey conducted by the Employee Benefit Research Institute found that only 21 percent of workers were very confident about having enough money for a comfortable retirement, reflecting a continuing discrepancy with pre-crisis confidence levels;
 Whereas according to the 2016 Retirement Confidence Survey conducted by the Employee Benefit Research Institute, less than half of workers and/or their spouse (48 percent) in the United States have tried to calculate how much they need to save for retirement;
 Whereas according to the February 2017 Quarterly Report on Household Debt and Credit by the Federal Reserve Bank of New York, household debt stood at $12,680,000,000,000 at the end of the fourth quarter of 2016, reflecting a 1.8 percent increase compared to the third quarter of 2016;
 Whereas according to the 2016 Consumer Financial Literacy Survey of the National Foundation for Credit Counseling, 22 percent, or nearly 55,000,000 adults, admit to not paying all of their bills on time;
 Whereas according to the 2016 Consumer Financial Literacy Survey of the National Foundation for Credit Counseling, only 40 percent of adults have a budget and keep close track of their spending;
 Whereas according to the 2016 Consumer Financial Literacy Survey of the National Foundation for Credit Counseling, 1 in 3 adults (34 percent) in the United States, or 85,000,000 adults, report that they have no savings, and only 26 percent of adults in the United States are now saving more than they did a year ago because of the current economic climate;
 Whereas according to the Council for Economic Education biennial Survey of the States 2016: Economic, Personal Finance, and Entrepreneurship Education in Our Nation’s Schools, only 20 States require students to take an economics course as a high school graduation requirement, two fewer than in 2014;
 Whereas according to the Council for Economic Education biennial Survey of the States 2016: Economic, Personal Finance, and Entrepreneurship Education in Our Nation’s Schools, only 17 States require students to take a personal finance course either independently or as part of an economics course as a high school graduation requirement;
 Whereas former Federal Reserve Bank Chairman Ben Bernanke in 2011 stressed, before a Senate Subcommittee on Oversight of Government Management, the Federal Workforce, and the District of Columbia, the importance of making financial education a life-long pursuit, considering that well-informed consumers are a solid defense against the spread of financial products and services that are unsuitable, unnecessarily costly, or abusive;
 Whereas according to a 2014 study by Annamaria Lusardi from George Washington University and Olivia S. Mitchell from the University of Pennsylvania, econometric models and experiments are confirming the causal effect of financial literacy on economic decision making, separating financial literacy from other factors, such as education and cognitive ability;
 Whereas expanding access to the mainstream financial system will provide individuals with less expensive and more secure options for managing finances and building wealth;
 Whereas quality personal financial education is essential to ensure that individuals are prepared to manage money, credit, and debt, and to become responsible workers, heads of households, investors, entrepreneurs, business leaders, and citizens;
 Whereas increased financial literacy empowers individuals to make wise financial decisions and reduces the confusion caused by an increasingly complex economy;
 Whereas a greater understanding of, and familiarity with, financial markets and institutions will lead to increased economic activity and growth;
 Whereas in 2003 and 2011, Congress found it important to coordinate Federal financial literacy efforts and formulate a national strategy; and
 Whereas in 2003, Congress passed the Financial Literacy and Education Improvement Act (20 U.S.C. 9701 et seq.), establishing the Financial Literacy and Education Commission: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Financial Literacy Month, to raise public awareness about—
 (A)the importance of personal financial education in the United States; and (B)the serious consequences that may result from a lack of understanding about personal finances; and
 (2)calls on the Federal Government, States, localities, schools, nonprofit organizations, businesses, and the people of the United States to support the goals and ideals of Financial Literacy Month with appropriate programs and activities.
			